NO. 07-07-0061-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  OCTOBER 18, 2007

                         ______________________________


                  TEXAS WINDSTORM INSURANCE ASSOCIATION,

                                                                      Appellant

                                            v.

                        RENETTA POOLE & WALTER POOLE,

                                                                      Appellees

                        _________________________________

             FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY;

        NO. D-1-GN-06-003747; HON. STEPHEN YELENOSKY, PRESIDING


                             On Abatement and Remand
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is an appeal from an “Order Granting Defendant’s Plea to

the Jurisdiction,” signed on November 17, 2006. The order, however, did not include any

language expressly adjudicating the rights involved or specifically dismissing the suit.

       In Chandler v. Reder, 635 S.W.2d 895 (Tex. App.–Amarillo 1982, no writ), and

Disco Machine of Liberal Co. v. Payton, 900 S.W.2d 71 (Tex. App.–Amarillo 1995, writ

denied), we had occasion to consider summary judgments which lacked the language
necessary to make the order final and appealable. In Disco, we noted that declarations

by the trial court that the summary judgment was granted were “nothing more than an

indication of the trial court’s decision vis-a-vis the motion[] for summary judgment.” Disco

Machine of Liberal Co. v. Payton, 900 S.W.2d at 74. They do “not express a specific

settlement of rights between the parties” or “disclose the specific and final result officially

condoned by and recognized under the law.” Id. at 74. Thus, such orders were not final

because they did not adjudicate the rights involved or evince a final result recognized by

the law.

        Here, we have an order granting one party’s plea to the jurisdiction. Yet, without the

decretal language expressly adjudicating the rights involved, the order is not a final

judgment. Nonetheless, it is rather clear that the trial court intended for the dispute to be

ended through dismissal. Given this situation, rule of procedure allows us to grant the trial

court opportunity to modify the order from which appeal was taken to make it final. TEX .

R. APP. P. 27.2 (stating that the appellate court may allow an appealed order that is not

final to be modified so as to be made final and may allow the modified order and all

proceedings relating to it to be included in a supplemental record).


        Accordingly, we abate the appeal and remand the cause to the trial court. Upon

remand, the trial court is ordered to modify the November 17, 2006 “Order Granting

Defendant’s Plea to the Jurisdiction” in a manner rendering it a final, appealable order.

Finally, the trial court is directed to include the modified judgment or order it may execute

in a supplemental record to be filed with the clerk of this court on or before November 16,

2007.


                                                   Per Curiam